UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                            ____________________

                                 No. 00-60327
                               Summary Calendar
                            ____________________


  TRACEY HOLLINS, L.T., a minor by and through Tracey Hollins,
   as next friend; ONITA HOLLINS, L.T., a minor by and through
                  Onita Hollins, as next friends,

                                                   Plaintiffs-Appellants,

                                    versus

                    CITY OF JACKSON, MISSISSIPPI; ET AL.,

                                                                 Defendants,

              CITY OF JACKSON, MISSISSIPPI; WESTWOOD L.P.,

                                                       Defendants-Appellees.


                           --------------------
              Appeal from the United States District Court
                for the Southern District of Mississippi
                         USDC No. 3:98-CV-562-WS
                            --------------------
                               December 19, 2000
Before JOLLY, SMITH, and DUHÉ, Circuit Judges.
PER CURIAM:1

      The plaintiffs-appellants appeal the district court’s summary

judgment in favor of the City of Jackson and Westwood, L.P.             After

examination of the records and briefs, we have determined that

there   was    no    genuine   issue   of   material    fact   and   that   the



  1
     Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
defendants’ motions for summary judgment were properly granted.

     The City of Jackson is not liable under 42 U.S.C. § 1983 for

the misconduct of its employee, Kerry Collins.   See Gros v. City of

Grand Prairie, 181 F.3d 613, 615 (5th Cir. 1999).   The Mississippi

Tort Claims Act shields the City of Jackson from liability for the

plaintiffs’ state-tort claims.       See Miss. Code Ann. § 11-46-

5(1)(Supp. 2000).    Westwood L.P. did not breach a duty to the

plaintiff under Mississippi law dealing with premises liability.

See Whitehead v. Food Max of Mississippi, Inc., 163 F.3d 265, 271

(5th Cir. 1998).     Nor is Westwood L.P. vicariously liable for

Collins’s conduct.    See Tichenor v. Roman Catholic Church of New

Orleans, 32 F.3d 953, 959 (5th Cir. 1994).   Finally,   Westwood L.P.

cannot be held liable under 42 U.S.C. § 1983.           See Wong v.

Stripling, 881 F.2d 200, 202 (5th Cir. 1989); Williams v. Luna, 909

F.2d 121, 123 (5th Cir. 1990).       The district court’s grant of

summary judgment is AFFIRMED.




                                 2